

	

		II

		109th CONGRESS

		1st Session

		S. 2043

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Durbin (for himself,

			 Mr. Cochran, and

			 Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Robert T. Stafford Disaster Relief and

		  Emergency Assistance Act to provide grants for mass evacuation exercises for

		  urban and suburban areas and the execution of emergency response plans, and for

		  other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Mass Evacuation Exercise

			 Assistance Act of 2005.

		2.Mass evacuation

			 exercises and execution of emergency response plansSection 201 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131) is amended by

			 adding at the end the following:

			

				(e)Grants for mass

				evacuation exercises for urban and suburban areas and the execution of

				emergency response plans

					(1)In

				generalThe Secretary of Homeland Security shall make grants to

				States or units of local governments nominated by States to—

						(A)establish

				programs for the development of plans and conduct of exercises for the mass

				evacuation of persons in urban and suburban areas; and

						(B)execute plans

				developed under subparagraph (A), including the purchase and stockpiling of

				necessary supplies for emergency routes and shelters.

						(2)ConditionsAs

				a condition for the receipt of assistance under paragraph (1)(A), the Secretary

				of Homeland Security may establish any guidelines and standards for the

				programs that the Secretary determines to be appropriate.

					(3)RequirementsTo

				the maximum extent practicable, a program assisted under paragraph (1)(A) shall

				incorporate the coordinated use of public and private transportation resources

				in the plans developed and the exercises carried out under the program.

					(4)Participation

				of members of the armed forces

						(A)In

				generalThe Secretary of Defense may authorize the participation

				of members of the Armed Forces and the use of appropriate Department of Defense

				equipment and materials in an exercise carried out under a program assisted

				under this subsection.

						(B)Reimbursement

				for participation of GuardIn the event members of the National

				Guard in State status participate in an exercise carried out under a program

				assisted under this subsection pursuant to an authorization of the chief

				executive officer of a State, the Secretary of Defense may, using amounts

				available to the Department of Defense, reimburse the State for the costs to

				the State of the participation of such members in such exercise.

						(5)Authorization

				of appropriationsThere is authorized to be appropriated to carry

				out this subsection $250,000,000 for each of fiscal years 2006 through

				2010.

					(f)Mass evacuation

				plans

					(1)RequirementEach

				State or unit of local government receiving a grant under subsection (e)(1)

				shall, in consultation with relevant local governments, develop and maintain

				detailed and comprehensive mass evacuation plans for each area in the

				jurisdiction of the State unit of local government.

					(2)Plan

				developmentIn developing the evacuation plans required under

				paragraph (1), each State or unit of local government shall, to the maximum

				extent practicable—

						(A)assist urban and

				suburban county and municipal governments in establishing and maintaining mass

				evacuation plans;

						(B)assist hospitals,

				nursing homes, other institutional adult congregate living facilities, group

				homes, and other health or residential care facilities that house individuals

				with special needs in establishing and maintaining mass evacuation plans;

				and

						(C)integrate the

				plans described in subparagraphs (A) and (B) and coordinate evacuation efforts

				with the entities described in subparagraphs (A) and (B).

						(3)Plan

				contentsState, county, and municipal mass evacuation plans

				shall, to the maximum extent practicable—

						(A)establish

				incident command and decisionmaking processes;

						(B)identify primary

				and alternate escape routes;

						(C)establish

				procedures for converting 2-way traffic to 1-way evacuation routes, removing

				tollgates, ensuring the free movement of emergency vehicles, and deploying

				traffic management personnel and appropriate traffic signs;

						(D)maintain detailed

				inventories of drivers and public and private vehicles, including buses, vans,

				and handicap-accessible vehicles, that may be pressed into service;

						(E)maintain detailed

				inventories of emergency shelter locations and develop the necessary agreements

				with neighboring jurisdictions to operate or use the shelters in the event of a

				mass evacuation;

						(F)establish

				procedures for informing the public of evacuation procedures before and during

				an evacuation and return procedures after an evacuation, including using

				television, radio, print, and online media, land-based and mobile phone

				technology, and vehicles equipped with public address systems;

						(G)identify primary

				and alternate staging locations for emergency responders;

						(H)identify gaps in

				the ability to respond to different types of disasters, including the capacity

				to handle surges in demand for hospital, emergency medical, coroner, morgue,

				and mortuary services, quarantines, decontaminations, and criminal

				investigations;

						(I)establish

				procedures to evacuate individuals with special needs, including individuals

				who are low-income, disabled, homeless, or elderly or who do not speak

				English;

						(J)establish

				procedures for evacuating animals that assist the disabled;

						(K)establish

				procedures for protecting property, preventing looting, and accounting for

				pets; and

						(L)ensure the

				participation of the private and nonprofit sectors.

						(4)Updating of

				plansState, county, municipal, and private plans under this

				subsection shall be updated on a regular basis.

					(g)Additional

				assistance to StatesThe Secretary of Homeland Security shall

				assist States and local governments in developing and maintaining the plans

				described in subsection (f) by—

					(1)establishing and

				maintaining comprehensive best practices for evacuation planning, training, and

				execution;

					(2)developing

				assistance teams to travel to States and assist local governments in planning,

				training, and execution;

					(3)developing a

				training curriculum based on the best practices established under paragraph

				(1);

					(4)providing the

				training curriculum developed under paragraph (3) to State and local

				officials;

					(5)maintaining a

				list of qualified government agencies, private sector consultants, and

				nonprofit organizations that can assist local governments in setting up

				evacuation plans; and

					(6)establishing and

				maintaining a comprehensive guide for State and local governments

				regarding—

						(A)the types of

				Federal assistance that are available to respond to emergencies; and

						(B)the steps

				necessary to apply for that assistance.

						(h)Report To

				CongressNot later than 1 year after the date of enactment of

				this subsection, the Comptroller General of the United States shall conduct a

				study detailing—

					(1)any Federal laws

				that pose an obstacle to effective evacuation planning;

					(2)any State or

				local laws that pose an obstacle to effective evacuation planning; and

					(3)the political and

				economic pressures that discourage governors, county executives, mayors, and

				other officials from—

						(A)ordering an

				evacuation; or

						(B)conducting

				exercises for the mass evacuation of

				people.

						.

		

